PER CURIAM
This is a post-conviction relief case in which petitioner, who had pleaded guilty to burglary, alleged that his plea was coerced by certain statements of the trial judge who accepted his plea. The post-conviction court found that petitioner was coerced by those statements, but that such coercion was “not illegal,” and therefore denied relief. The circumstances of the case appear unlikely to recur; a recitation of the trial judge’s statements would benefit neither bench nor bar. It is sufficient to say that, in addition to being coercive, they were improper.
Reversed and remanded with instructions to grant petitioner’s petition for post-conviction relief.